DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on December 16, 2020 were received and fully considered. Claim 11 was amended. Claims 21 and 22 are new. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites, “a display device” in line 13, which should be changed to --the display device--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 11, the claim recites an intravascular processing system for evaluating a vessel of a patient. Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception:
“...identify one or more treatment options satisfying the minimum pressure value based on the received pressure measurements and empirical data of at least one of treatments of previous patients with similar symptoms, or expected effect of treatments.”

These limitations describe a mental process.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the mental process, the claim recites the following additional limitations: 
“... a processing system communicatively coupled to one or more intravascular pressure-sensing devices and a display device, the processing system configured to: receive pressure measurements obtained by the one or more intravascular pressure-sensing instruments positioned within the vessel of the patient; receive a user input comprising a desired pressure value for the vessel and a minimum pressure value for the vessel... and output, to a display device, a screen display including: a visual representation of the desired pressure value; a visual representation of the minimum pressure value; a visual representation of the one or more treatment options; and a visual representation of a corrected pressure value for the vessel resulting from the one or more treatment options.”


These additional limitations fail to integrate the judicial exception into a practical application as they merely pertain to insignificant presolution and extra-solution activity. See MPEP 2106.05(g).

Dependent claim 12 recites additional limitations “receive angiography data obtained simultaneously with the pressure measurements,” which fails to integrate the judicial exception into a practical application as this merely pertains to pre-solution activity, i.e. limiting the type of data that is initially received.
Dependent claim 13 recites additional limitations “the visual representation of the available treatment option includes a graphical overlay on an angiographic image based on the angiography data,” which fails to integrate the judicial exception into a practical application as this merely pertains to extra-solution activity.
Dependent claim 14 recites additional limitations “the received pressure measurements include proximal pressure measurements and distal pressure measurements and wherein the desired pressure value is a pressure ratio,” which fails to integrate the judicial exception into a practical application as this merely pertains to pre-solution activity, i.e. limiting the type of data that is initially received.
Dependent claim 15 recites additional limitations “the processing system is further configured to receive an input from the user for selecting one treatment types when multiple available treatment options are identified by the processing systems,” which fails to integrate the judicial exception into a practical application as this merely pertains to pre-solution activity, i.e. limiting the type of data that is initially received.
Dependent claim 16 recites additional limitations “the one or more treatment types include at least one of an angioplasty, a stent, a coronary artery bypass graft, an ablation, or a pharmaceutical,” which fails to integrate the judicial exception into a practical application as this merely pertains to extra-solution activity.
Dependent claim 17 recites additional limitations “the processing system is configured to identify the available treatment option by identifying a stent deployment location within the vessel,” which fails to integrate the judicial exception into a practical application as this merely pertains to extra-solution activity.
Dependent claim 18 recites additional limitations “the processing system is configured to identify the available treatment option by identifying at least one stent parameter selected from the group consisting of stent length, stent diameter, and stent material,” which fails to integrate the judicial exception into a practical application as this merely pertains to extra-solution activity.
Dependent claim 19 recites additional limitations “the processing system is configured to receive additional pressure measurements obtained by one or more intravascular pressure sensing instruments positioned within the vessel of the patient after performance of the available treatment option,” which fails to integrate the judicial exception into a practical application as this merely pertains to pre-solution activity, i.e. limiting the type of data that is initially received. 
Dependent claim 20 recites additional limitations “the processing system is configured to determine whether a pressure value based on the additional pressure measurements meets the desired pressure value for the vessel of the patient, wherein the desired pressure value is a threshold value for a pressure ratio of distal pressure measurements relative to proximal pressure measurements,” which merely further limits the judicial exception and does not integrate the judicial exception into a practical application.
Dependent claim 21 recites additional limitations “the processing system is configured to: receive an input to modify a characteristic of the one or more treatment options; modify the visual representation of the one or more treatment options based on the characteristic; and modify the visual representation of the corrected pressure value based on the modified one or more treatment options,” which fails to integrate the judicial exception into a practical application as this merely pertains to pre-solution activity, i.e. limiting the type of data that is initially received.
Dependent claim 22 recites additional limitations “the visual representation of the one or more treatment options comprises a representation of a first treatment option and a representation of a second treatment option; and the visual representation of the corrected pressure value comprises a representation of a first corrected pressure value resulting from the first treatment option and a representation of a second corrected pressure value resulting from the second treatment option,” which fails to integrate the judicial exception into a practical application as this merely pertains to extra-solution activity.
Therefore, claims 12-20 are not patent eligible under 35 USC 101.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 14-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US PG Pub. No. 2013/0046190 A1).

Davies was applied in the previous office action.
With respect to claim 11, Davies teaches an intravascular processing system for evaluating a vessel of a patient, comprising: a processing system communicatively coupled to one or more intravascular pressure-sensing devices (computing device 172 coupled to instrument 152 and housing 156, which contains at least a pressure sensor configured to monitor a pressure within a lumen in which instrument 152 is positioned; see Fig. 4; par.0058), the processing system configured to: receive pressure measurements obtained by the one or more intravascular pressure-sensing instruments positioned within the vessel of the patient (par.0058; pressure within a lumen is measured); receive a user input comprising a minimum pressure value for the vessel (par.0069 “threshold value is selected for a particular patient”); identify one or more treatment options satisfying the minimum pressure value based on the received pressure measurements and empirical data of at least one of treatments of previous patients with similar symptoms, or expected effect of treatments (par.0068 “By comparing the calculated pressure ratio to a threshold...a physician or other treating medical personnel can determine what, if any, treatment should be administered... calculated pressure ratio above a threshold value... indicative of a first treatment mode... while a calculated pressure ratio below the threshold value is indicative of a second, more invasive treatment mode”); a visual representation of pressure value; a visual representation of the one or more treatment options; and a visual representation of a corrected pressure value for the vessel resulting from the one or more treatment options (par.0123 “pressure ratio analysis of a stenosis is typically based around a cutoff value(s) for making decisions as to what type of therapy, if any, to administer...visually indicated to user via a software interface... For example, the color of the calculated pressure ratio may change as the confidence level increases...”).
Although Davies does not explicitly teach a display device; receive a user input comprising a desired pressure value for the vessel; and output, to a display device, a screen display, it would be obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to utilize a display device as it is routine in medical diagnostics to output the result of a calculation on a display/monitor in order to provide health indication to a user, physician, third party, etc. Additionally, Davies teaches that data is “visually indicated to a user via a software interface,” which further provides additional motivation to utilize a display/monitor. While Davies does not explicitly teach receiving a user input comprising a desired pressure value for the vessel, it would be obvious to PHOSITA when the invention was filed to input a desired pressure since Davies mentions utilizing multiple pressure cutoff points (see par.0069 “threshold value is selected for a particular patient”; see also par.0123 “it is desirable to be more accurate around these cutoff points”). Accordingly, modifying Davies to input a desired pressure value as one of the cutoff points would be obvious to PHOSITA when the invention was filed in order to allow for more tailored treatment to a particular patient, as suggested by Davies (see par.0123). 
With respect to claim 14, Davies the received pressure measurements include proximal pressure measurements and distal pressure measurements and wherein the desired pressure value is a pressure ratio (par.0053 “monitoring elements is positioned at the distal tip”; par.0056 “sensor... positioned at a portion of the instrument proximal”).
With respect to claim 15, Davies teaches the processing system is further configured to receive an input from the user for selecting one treatment types when multiple available treatment options are identified by the processing systems (par.0068 “a physician or other treating medical personnel can determine what, if any, treatment should be administered... calculated pressure ratio above a threshold value... indicative of a first treatment mode... while a calculated pressure ratio below the threshold value is indicative of a second, more invasive treatment mode”).
	With respect to claim 16, Davies teaches the one or more treatment types include at least one of an angioplasty, a stent, a coronary artery bypass graft, an ablation, or a pharmaceutical (par.0068 “indicative of a second, more invasive treatment mode (e.g., angioplasty, stent, etc.)”).
	With respect to claim 17, Davies teaches the processing system is configured to identify the available treatment option by identifying a stent deployment location within the vessel (par.0068,0124).
	With respect to claim 19, Davies teaches the processing system is configured to receive additional pressure measurements obtained by one or more intravascular pressure-sensing instruments positioned within the vessel of the patient after performance of the available treatment option (par.0039).
	With respect to claim 20, Davies teaches the processing system is configured to determine whether a pressure value based on the additional pressure measurements meets the desired pressure value for the vessel of the patient, wherein the desired pressure value is a threshold value for a pressure ratio of distal pressure measurements relative to proximal pressure measurements (par.0039, 0068, 0123).
With respect to claim 21, Davies teaches the processing system is configured to: receive an input to modify a characteristic of the one or more treatment options; modify the visual representation of the one or more treatment options based on the characteristic; and modify the visual representation of the corrected pressure value based on the modified one or more treatment options (par.0123 “pressure ratio analysis of a stenosis is typically based around a cutoff value(s) for making decisions as to what type of therapy, if any, to administer...visually indicated to user via a software interface... For example, the color of the calculated pressure ratio may change as the confidence level increases...”).
With respect to claim 22, Davies teaches the visual representation of the one or more treatment options comprises a representation of a first treatment option and a representation of a second treatment option; and the visual representation of the corrected pressure value comprises a representation of a first corrected pressure value resulting from the first treatment option and a representation of a second corrected pressure value resulting from the second treatment option (par.0123 “pressure ratio analysis of a stenosis is typically based around a cutoff value(s) for making decisions as to what type of therapy, if any, to administer...visually indicated to user via a software interface... For example, the color of the calculated pressure ratio may change as the confidence level increases...”).

Claims 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Davies et al. (US PG Pub. No. 2015/0025330 A1).

Davies et al. was applied in the previous office action.
	With respect to claims 12, 13, and 18, Davies teaches an intravascular processing system for evaluating a vessel of a patient, as established above.
	However, Davies does not teach the limitations recited in claims 12, 13, and 18.

With respect to claim 12, Davies et al. teaches the processing system is further configured to receive angiography data obtained simultaneously with the pressure measurements (par.0008).
	With respect to claim 13, Davies et al. teaches the visual representation of the available treatment option includes a graphical overlay on an angiographic image based on the angiography data (par.0008).
	With respect to claim 18, Davies et al. teaches the processing system is configured to identify the available treatment option by identifying at least one stent parameter selected from the group consisting of stent length, stent diameter, and stent material (Fig. 14, stent length/diameter).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Davies to simultaneously receive and incorporate a graphical overlay of angiography data in order to provide additional information that is useful in assessing the severity of a blockage in a vessel and, in particular, a stenosis in a blood vessel, as evidence by Davies et al. (see par.0006). Additionally, PHOSITA would have had predictable success modifying Davies when the invention was filed to identify various stent parameters in order to determine various particular treatments that may be required pertaining to stenosis, as evidence by Davies et al. Lastly, PHOSITA would have motivation to combine Davies and Davies et al. as both teachings pertain to the same narrow field of endeavor, i.e. intravascular assessment of blood vessels.

Response to Arguments
Applicant’s arguments filed in the reply with respect to the 35 USC 112B rejections raised in the previous office action were persuasive in view of amendment. These rejections are withdrawn.
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant argues that the claimed invention, when considered as an ordered combination, is integrated into a practical application because it amounts to an improvement to the relevant technology. Examiner respectfully disagrees and maintains the claimed invention recites a judicial exception, as identified in the corresponding rejection heading above. Since the alleged improvement appears to lie within the judicial exception itself and because the additional elements do not integrate the judicial exception into a practical application (the additional elements pertain to pre-solution and extra-solution activity, i.e. data gathering from generically recited intravascular pressure-sensing devices and outputting the result of the mental process on a generic display device), Examiner maintains that claims 11-22 are not patent eligible. Please see corresponding rejection heading above for more detailed 101 analysis.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot in view of the newly formulated 103 rejection that was necessitated by amendment. Please see prior art section above for more detail and updated obviousness rationale. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791